''
<



                                                                                     -------~
                                                                                                              '
                                                                              USDCSDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
     UNITED STATES DISTRICT COURT                                             DOC#:------:--:---
     SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: /- / 6 · Zo


     - - - - - - - - - - - - • - - - - - - - .. - - - - - -.- -X

     UNITED STATES OF AMERICA                                         ORDER OF
                                                                      JUDICIAL
             · - against -                                            REMOVAL

     JULIO SAINZ FLORES                                               S2 16 CR 324 (ALC)

                         Defendant.

     -----------------------------X

              Upon the application of the United States of America, by Elinor L. Tarlow, Assistant United

     States Attorney, Southern District of New York; upon the Factual Allegations in Support of Judicial ·

     Removal; upon the consent of JULIO SAINZ FLORES ("the defendant") and upon all prior

     proceedings and submissions in this matter; and full consideration having been given to the matter

     set forth herein, the Court finds:

              I.        The defendant is not a citizen or national of the United States.

              2.        The defendant is a ·native of Mexico and a citizen of Mexico .

             .3.        The defendant was paroled into the United States at John F. Kennedy International

     Airport, New York, New York on or about June 8, 2017.

             4.         At the time of sentencing in the instant criminal proceeding, the defendant will be

     convicted in the United States District Court, Southern District of New York, of participating in Sex

     Trafficking of a Minor by Force, Fraud, or Coercion, in violation of Title 18 United States Code,

     Sections 159l(a) and (b)(2).

             5.         The maximum sentence for violations of Title 18 United States Code, Sections
;   .

        159l(a) and (b)(2) is a term of imprisonment for li~e.

                6.      The defendant is and at sentencing will be subject to removal from the United States

        pursuant to Section 212(a)(2)(A)(i)(I) of the Immigration and Nationality Act of 1952 ("INA"), as

        amended, 8 U.S.C. § 1l 82(a)(2)(A)(i)(I), as an alien who has been convicted of a crime involving

        moral turpitude (other than a purely political offense) or an attempt or conspiracy to commit such a

        crime; Section 212(a)(2)(P)(ii), 8 U.S.C. § l 182(a)(2)(D)(ii), as an alien who has been convicted of,

        who has directly or indirectly procured or attempted to procure or to import, prostitutes or-persons

        for the purpose of prostitution or received the proceeds of prostitution; Section 212(a)( ~)(E)(i) of the

        INA, 8 U.S.C. § 1182(a)(6)(E)(i), as an alien who at any time knowingly has encouraged, induced,

        assisted, abetted, or aided any other alien to enter or try to enter the United States in violation oflaw;
                                                                                     \




        and Section212(a)(6)(A)(i) of the INA, 8 U.S.C. § 1182(a)(6)(A)(i), as an alien who is present in the

        United States without being admitted or paroled, or who arrived in the United States at any time .or

        place than as designated by the Attorney General.

               7.       The defendant has waived his right to notice and a hearing under Section 238(c) of the

        INA, 8 U.S.C. § 1228(c).

               8.      The defendant has waived the opportunity to pursue any and all forms of relief and

        protection from removal.
 .f ,'
'' '




         WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the INA, 8 U.S.C. §

         1228(c), that the defendant shall be removed fro~ the United States promptly upon his release from

         confinement, or, if the defendant is not sentenced to a tenn of imprisonment, promptly upon his

         sentencing, and that the defendant be ordered removed to Mexico.
                                                                                                              r




         Dated:        NewYork,NewYork          ~ .
              Jln ""''1_1 ~ 2020
                                      THE HONORABLE ANDREW L. CARTER, JR.
                                      UNITED STATES DISTRICT JUDGE
